 

  SPECIMEN Exhibit 10.3(e)

HORACE MANN EDUCATORS CORPORATION

2010 Comprehensive Executive Compensation Plan

(as amended and restated effective May 20, 2015)

 

Performance-Based Restricted Stock Units Agreement – Key Strategic Grantee

 

This Performance-Based Restricted Stock Units Agreement (“Agreement”)
(consisting of this designations page and the Performance-Based Restricted Stock
Units Terms and Conditions attached hereto or delivered concurrently herewith)
evidences the grant by HORACE MANN EDUCATORS CORPORATION, a Delaware corporation
(the “Company”) to you of performance-based Restricted Stock Units (“Units”)
under the 2010 Comprehensive Executive Compensation Plan (as amended and
restated effective May 20, 2015) (“Plan”), as an employee of the Company.

 

Designations:

 

Employee Grantee (“you”)

 

Grant Date:

 

Target Number of Units Granted:

 

Performance Period:                    ________________ through _______________

 

Vesting: Except as otherwise provided in this Agreement, the number of Units
earned based on satisfaction of performance goals at the end of the Performance
Period shall, subject to your continued employment, become vested and
nonforfeitable as follows:

 

   % of the Units shall be earned and vested on the January 1st after the end of
the expiration of the Performance Period, so long as the Performance Goal
described below under “Performance Goal” is satisfied.

 

So long as the Performance Goal described below under “Performance Goal” is
satisfied, the remaining   % of the Units shall be eligible for vesting on the
January 1st after the end of the expiration of the Performance Period, but
subject to your achievement of individual critical strategic goals driving the
Company’s 20/20 vision (with such goals generally described on Exhibit A to the
Agreement) as determined in the sole discretion of the Company’s Chief Executive
Officer and its Board of Directors (or an authorized committee thereof).
Depending on the determination made pursuant to the preceding sentence, the
number of Units to become vested may be less than the full number of Units
subject to this Agreement.

 

Performance Goal: During the period beginning on     Date    , and ending on
    Date    , the Company must achieve an aggregate of at least $     of
operating income per diluted share.

 

Settlement: The Units, together with Units, if any, credited as a result of
Dividend Equivalents, will be settled by delivery of one share of the Company’s
Stock for each Unit being settled, as follows: (Administrator to check one)

 

___ No election to defer settlement has been made and the Units shall be settled
as soon as administratively practicable after the date they become
nonforfeitable, subject to the Terms and Conditions herein.

 

___ A valid election to defer settlement has heretofore been filed with the
Company, and settlement shall be made in accordance with such election, whose
terms are incorporated by reference.

 

The Units include a right to Dividend Equivalents, which shall become
nonforfeitable and be settled at the same time and manner as the Units to which
they relate. The term “Units” includes any Dividend Equivalents credited to your
Account.

 

YOUR FAILURE TO SIGN AND RETURN THIS AGREEMENT TO JOHN MCCARTHY (SVP & CHRO) BY
    Date     WILL RESULT IN YOUR FORFEITURE OF THE UNITS GRANTED BY THIS
AGREEMENT.

 

IN WITNESS WHEREOF, the Company has caused this Agreement to be executed by its
duly authorized officer and you have acknowledged the provisions of this
Agreement.

 

  HORACE MANN EDUCATORS CORPORATION       By:     [tsig.jpg]     Marita Zuraitis
    President and Chief Executive Officer

 

Attachment: Performance-Based Restricted Stock Unit Terms and Conditions (Key
Strategic Grantees)     Date   

 

 

 

 

HORACE MANN EDUCATORS CORPORATION
2010 Comprehensive Executive Compensation Plan

(as amended and restated effective May 20, 2015)

 

PERFORMANCE-BASED RESTRICTED STOCK UNITS

TERMS AND CONDITIONS

 

The following Terms and Conditions apply to the Restricted Stock Units granted
to you as a key strategic grantee by the Company and Units resulting from
Dividend Equivalents (if any), as specified in the Restricted Stock Units
Agreement of which these Terms and Conditions form a part. Certain terms of the
Units, including the number of Units granted, general performance requirements,
and settlement date, are set forth on the designations page.

 

1.   General. By accepting the grant of the Units, you agree to be bound by all
of the terms and provisions of this Agreement and the Plan (as presently in
effect or later amended) which are incorporated herein by reference, the rules
and regulations under the Plan adopted from time to time, and any
interpretations, decisions and determinations the Compensation Committee of the
Company’s Board of Directors (the “Committee”) may make from time to time. Terms
used in this Agreement but not defined herein shall have the same meanings as in
the Plan, except that the term “Units” shall refer solely to the Units granted
hereunder. If there is any conflict between the provisions of this Agreement and
mandatory provisions of the Plan, the provisions of the Plan govern.

 

2.   Account for You as Employee Grantee. The Company shall maintain a
bookkeeping account for you (the “Account”) reflecting the number of Units
granted hereunder, and adjusted for any Dividend Equivalents or other
adjustments to the Units or any settlement or forfeiture thereof.

 

3.   Settlement in General; Six-month Delay for Specified Employees. Settlement
of Units for which no valid deferral election is in effect shall be made as soon
as practicable following the date such the Units become earned, vested and
nonforfeitable, and in any event within 75 days following such date, except as
provided in paragraph 5(b). Settlement of Units for which a valid deferral
election is in effect shall be made in accordance with such deferral election.
Notwithstanding the foregoing provisions of this paragraph 3, if you are a
Specified Employee on the date of termination of service, any Units subject to
Code Section 409A becoming subject to settlement on account of termination of
service shall not be settled until the first day of the seventh month following
your termination of service, or if earlier, the date of your death.

 

4.   Nontransferability and Other Limitations. Until a Unit has been settled,
you may not transfer the Unit or any rights relating thereto to any third party
other than by will or the laws of descent and distribution, except for transfers
to a Beneficiary or as otherwise permitted and subject to the conditions under
Section 12.03 of the Plan. Sales of shares of Stock delivered in settlement of
Units will be subject to any Company policy regulating trading by employees.
Additional events could result in forfeiture or loss of the Units.

 

1

 

 

5.   Termination of Service; Death; Disability; Change in Control Except as
provided below in this paragraph 5, if you have a termination of service for any
reason, prior to the end of the Performance Period, any unvested Units shall
thereupon be forfeited immediately.

 

(a) Death or Disability. If you incur a disability (as defined below) or have a
termination of service on account of your death prior to the end of the
applicable Performance Period, the number of your earned Units shall be a pro
rata portion of the number of Units that would have been earned if you had
remained employed (not disabled) throughout the Performance Period, determined
assuming target performance. The earned Units shall be vested and nonforfeitable
immediately and shall be settled in accordance with the terms on the
designations page under “Settlement.” The pro rata portion shall be determined
by multiplying the number of Units that would have been so earned by a fraction
(the “Proration Fraction”), the numerator of which is the number of days you
were employed and not disabled during the Performance Period, and the
denominator of which is the total number of days in the Performance Period. You
will be “disabled” for purposes of this paragraph 5(a) if you have a disability
(as determined under Treasury Regulations Section 1.409A-3(i)(4)).

 

(b) Change in Control. Upon the occurrence of a Change in Control (as defined in
Section 3.08(b) of the Plan), the performance criteria shall be deemed satisfied
assuming target performance. If on or after the occurrence of such Change in
Control (as defined in Section 3.08(b) of the Plan) but prior to the first
anniversary thereof and prior to the expiration of the Performance Period, you
(i) have an involuntary termination of service by the Company other than for
Cause (as defined in Section 11.03 of the Plan) and other than on account of
your death and you are not disabled (as provided in paragraph 5(a)), or (ii)
have a voluntary termination for Good Reason (as defined below), then in either
case any unvested Units shall be immediately vested and no longer subject to
forfeiture, and shall be settled in accordance with the terms on the
designations page under “Settlement.” For purposes hereof, “Good Reason” means
the occurrence any one or more of the following actions or omissions after a
Change in Control and without your written consent: (A) a material reduction in
your base compensation (i.e., base salary and annual incentive); (B) requiring
you to be based at any office or location more than 50 miles from the location
at which you were based prior to the date of the Change in Control, and also
farther from your residence than the location at which you were based prior to
the date of the Change in Control; or (C) any material adverse change in your
responsibilities (including offices, titles, and reporting responsibilities) or
duties; provided that, in order for you to have a termination of service for
Good Reason, you must notify your employer of the event constituting such Good
Reason within 90 days of the occurrence of such event. A delay in the delivery
of such notice shall waive your right under this Agreement to terminate
employment for Good Reason. The employer shall have 30 days to cure the event
constituting Good Reason and you shall terminate employment upon the lapse of
the cure period if no cure is effected.

 

6.   Dividend Equivalents and Adjustments.

 

(a)  Dividend Equivalents. Dividend Equivalents will be credited on Units (other
than Units that, at the relevant record date, previously have been settled or
forfeited) and deemed reinvested in additional Units. Such crediting shall be as
follows, except that the Committee, in its discretion, may vary the crediting
medium (for example, by crediting cash dividend

 

2

 

 

equivalents rather than additional Units for administrative convenience), and
Dividend Equivalents so credited will be distributed or settled when the
underlying Account is settled:

 

(i)  Cash Dividends. If the Company declares and pays a dividend or distribution
on Stock in the form of cash, then additional Units shall be credited to your
Account (in lieu of payment or crediting of cash dividend equivalents) in a
number equal to the number of Units credited to the Account as of the relevant
record date multiplied by the amount of cash paid per share in such dividend or
distribution divided by the Fair Market Value of a share of Stock at the payment
date for such dividend or distribution.

 

(ii)  Non-Stock Dividends. If the Company declares and pays a dividend or
distribution on Stock in the form of property other than shares of Stock, then a
number of additional Units shall be credited to your Account as of the payment
date for such dividend or distribution in a number equal to the number of Units
credited to the Account as of the record date for such dividend or distribution
multiplied by the fair market value of such property actually paid as a dividend
or distribution on each outstanding share of Stock at such payment date, divided
by the Fair Market Value of a share of Stock at such payment date.

 

(iii)  Stock Dividends and Splits. If the Company declares and pays a dividend
or distribution on Stock in the form of additional shares of Stock, or there
occurs a forward split of Stock, then a number of additional Units shall be
credited to your Account as of the payment date for such dividend or
distribution or forward split equal to the number of Units credited to the
Account as of the record date for such dividend or distribution or split
multiplied by the number of additional shares of Stock actually paid as a
dividend or distribution or issued in such split in respect of each outstanding
share of Stock.

 

(b)  Adjustments. The number of Units credited to your Account shall be
appropriately adjusted, in order to prevent dilution or enlargement of your
rights with respect to Units or to reflect any changes in the number of
outstanding shares of Stock resulting from any event referred to in Section
12.05 of the Plan or otherwise, in the discretion of the Committee.

 

7.   Your Representations and Warranties. You acknowledge receipt of the Plan
and Form S-8 Prospectus in connection with the grant of Units. As a condition to
the settlement of the Units, the Company may require you to make any
representation or warranty to the Company as may be determined by the Committee
or by counsel to the Company to be appropriate or required by law or regulation.

 

8.   Miscellaneous.

 

(a)  Binding Agreement; Written Amendments. This Agreement shall be binding upon
the heirs, executors, administrators and successors of the parties. The Plan,
this Agreement and any deferral election relating to the Units constitute the
entire agreement between the parties with respect to the Units, and supersede
any prior agreements or understandings with respect to the Units. No amendment
or alteration of this Agreement which may impose any additional obligation upon
the Company shall be valid unless expressed in a written

 

3

 

 

instrument duly executed in the name of the Company, and no amendment,
alteration, suspension or termination of this Agreement which materially impairs
your rights with respect to the Units shall be valid unless expressed in a
written instrument executed by you. Any amendment, alteration, suspension or
termination required by law or the terms of any Agreement to which the Company
is a party, or necessary to preserve or improve the tax status of the Units for
you shall be deemed not to materially impair your rights with respect to the
Units.

 

(b)  No Promise of Continued Employment. The Units and the granting thereof
shall not constitute or be evidence of any agreement or understanding, express
or implied, that you have a right to continue as an officer or employee of the
Company for any period of time, or at any particular rate of compensation.

 

(c)  Recoupment. All rights granted and/or shares of Stock delivered under this
Agreement are subject to recoupment under the Company’s recoupment policy as in
effect from time to time.

 

(d)  Governing Law. The validity, construction, and effect of this Agreement
shall be determined in accordance with the laws (including those governing
contracts) of the state of Delaware, without giving effect to principles of
conflicts of laws, and in accordance with applicable federal law.

 

(e)  Fractional Units and Shares. The number of Units credited to your Account
shall include fractional Units calculated to at least two decimal places, unless
otherwise determined by the Committee. Upon settlement of the Units you shall be
paid, in cash, an amount equal to the value of any fractional share that would
have otherwise been deliverable in settlement of such Units.

 

(f)  Mandatory Tax Withholding. Unless otherwise determined by the Committee, at
the time the Units become subject to tax, the Company will withhold from any
shares deliverable in settlement of the Units (or if the Units become subject to
tax prior to the settlement date, the Company will reduce the number of Units in
your Account), in accordance with Section 12.06 of the Plan, the number of whole
shares of Stock having a value nearest to, but not exceeding, the amount of
income and employment taxes required to be withheld under applicable laws and
regulations, and pay the amount of such withholding taxes in cash to the
appropriate taxing authorities. You will be responsible for any withholding
taxes not satisfied by means of such mandatory withholding and for all taxes in
excess of such withholding taxes that may be due with respect to the Units upon
vesting or settlement or otherwise.

 

(g)  Unfunded Obligations. The grant of the Units and the maintenance of your
Account shall be by means of bookkeeping entries on the books of the Company and
shall not create for you any right to, or claim against any, specific assets of
the Company, nor result in the creation of any trust or escrow account for you.
With respect to your entitlement to any distribution hereunder, you shall be a
general creditor of the Company.

 

4

 

 

(h)  Notices. Any notice to be given the Company under this Agreement shall be
addressed to the Company at its principal executive offices, in care of the Vice
President, HR Finance, and any notice to you shall be addressed to you at your
address as then appearing in the records of the Company.

 

(i)  No Shareholder Rights. You and any Beneficiary shall not have any rights
with respect to Stock (including voting rights) covered by this Agreement prior
to the settlement of the Units and distribution of the shares of Stock as
specified herein.

 

(j)  Failure to Acknowledge. In the event that you fail to execute this
Agreement where indicated in Section 9 below and return an executed copy of this
Agreement to John McCarthy (SVP & CHRO) by       Date      , then the Units
shall be forfeited and this Agreement shall void and of no force or effect.

 

9.   Your Acknowledgement. By signing below, you agree and acknowledge that you
have reviewed this Agreement and the Plan and intend to be bound by the terms of
the Plan and this Agreement.

 

  Agreed and acknowledged this _____ day of __________,     .               Sign
Here

 

Effective       Date

 

5

 

 

EXHIBIT A

 

APPLICABLE INDIVIDUAL CRITICAL STRATEGIC

GOALS DRIVING THE COMPANY’S 20/20 VISION

 

6

 